DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application is a 371 of PCT/US2019/024247 filed 03/27/2019 which claims benefits to provisional 62/649,490 filed 03/28/2018. Examiner acknowledges the claim for priority.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 09/28/2020, 03/23/2021, and 12/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I (claims 1-14) and species 2C, 6A, 7A, and 8C (corresponding to claims 2, 6, 7, and 8) in the reply filed on 02/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.

Specification
The disclosure is objected to because of the following informalities:
“As an For example, overall dimensions for an intra-body...” in paragraph [00056] should be corrected to “For example, overall dimensions for an intra-body...”
“Piezeoelectric” in paragraph [00077] page 15 should be corrected to “Piezoelectric”
“Ampula of Vata” in paragraphs [00081] and [00082] should be corrected to “ampulla of Vater”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169). Quirini is cited in the IDS.
	Regarding claim 1, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising: a host structure (11) defining an interior area (Fig. 1 & 2, [0027]); at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]); at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini does not teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen. Specifically, Quirini teaches the control of the device is teleoperated ([0029], [0037])
Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2 lines 14-16, Column 4 lines 15-21, Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use.
Regarding claim 2, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
Quirini further teaches wherein the propulsion system comprises: a plurality of articulating tentacles (18)  extending from the host structure (11) (Fig. 1, [0031]).
Regarding claim 3, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
Quirini further teaches wherein the at least one propulsion system comprises an orientation control device (20) configured for orientation control of the medical device within the lumen ([0043], [0047-0048], The propulsion system comprises legs which are hook-shaped configured for gripping onto walls of a cavity to maintain orientation. Examiner notes in [00010] of applicant’s spec, orientation control devices include one or more of an anchor or clamp).
Regarding claim 5, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
Quirini further teaches wherein the host structure (11) comprises at least one storage system comprising miniaturized compartments (14) for housing one or more power supplies, energy storage devices, medications, imaging systems (15), computer processor controllers, communications transmitters and receivers, propulsion systems, therapy delivering devices (e.g., radiation sources), process waste, biopsies, blood and tissue samples, medical and surgical instruments, fluids, gases, powders and consumables (Fig. 2, [0028], transparent dome (14) houses a video camera (15) for image acquisition).
Regarding claim 9, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini does not teach wherein the host structure comprises at least one of a sample gathering system and a data gathering system.
Lewkowicz teaches a diagnostic or therapeutic device which is moveable through a body lumen (Column 1, lines 38-43) and may include sensing devices such as temperature, pH, and pressure sensing devices (Column 2, lines 42-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to further include sensors besides imaging sensors as taught by Lewkowicz (Column 2, lines 42-46). By including other sensing devices, such as temperature, pH, and pressure devices, the diagnostic capabilities of the invention would be improved as Quirini only teaches an imaging sensor (camera).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Meron (US20030216622). Quirini and Meron are cited in the IDS.
Regarding claim 4, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini does not teach the invention further comprising at least one of a tracking device, a signal transmitter and a signal receiver in communication with the control unit for tracking and guiding the medical device within the lumen.
Meron teaches a swallowable capsule shaped device (10) configured to image body lumens such as the gastrointestinal tract ([0026]) and may include a location tracking device (25) ([0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to include a location tracking device within the intra-body device. By incorporating a tracking device within the invention, an external operator may more precisely know the whereabouts of the capsule, allowing for the operator to initiate a number of actions such as discarding or folding of the legs to minimize size of the device to allow for passage into smaller lumens as taught by Meron ([0072]) or to trigger a release of a drug or payload to administer therapy/medication at a precise location in the body.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Gross (US20040267240). Quirini is cited in the IDS.
Regarding claim 6, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini does not teach wherein the host structure comprises at least one of a clinically inert material.
Gross teaches a capsule shaped drug-delivery system (30) comprising a drug-delivery device (10) being enclosed within a biologically inert and biologically compatible housing (32) which is adapted for ingestion (Figs. 3A & 3B, [0302], [0309]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Gross to make the housing be composed of biologically compatible material ([0302], [0309]). Moreover, using biologically compatible materials as taught by Gross can avoid causing a negative response by the body such as an inflammatory reaction or immune response, thus ensuring a patient’s safety.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Kimchy (US20180214104). Quirini is cited in the IDS.
Regarding claim 7, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini does not teach wherein the host structure comprises at least one imaging system, the at least one imaging system being X-ray radiography.
Kimchy teaches an imaging capsule (100) (Fig. 1A, [0029]) which includes a radiation source (110) that emits X-ray radiation ([0030]) and a corresponding detector (120) configured to detect radiation ([0031-0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Kimchy to include an x-ray system in the capsule ([0030], [0032]). Having a radiation source that emits x-ray radiation and a corresponding detector would enable detection of areas showing high radioactivity, such as radiotracers common in nuclear medicine or nanoparticles that have absorbed emitted x-rays as taught by Kimchy ([0006-0007]). One of ordinary skill in the art would recognize areas showing high radioactivity are associated with cancerous tissue and detecting them would aid in a diagnosis of a patient.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Imran (WO2013003824). Quirini is cited in the IDS.
Regarding claim 8, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini does not teach wherein the host structure comprises at least one therapy delivery system, the at least one therapy delivery system being chemotherapy deploying devices.
Imran teaches a swallowable device (10) for delivering drugs and therapeutic agents (101) within the gastrointestinal (GI) tract ([0006], [0061]). Imran further specifies suitable drug and therapeutic agents that can be delivered such as various chemotherapeutic agents (e.g., interferon) ([0027]). Imran teaches the delivery system comprises a delivery member (50) and actuating member (60) as means to deliver or deploy a therapeutic agent (101) (Fig. 2, [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to include a drug delivery system such as a chemotherapy delivery system inside a swallowable device as taught by Imran ([0027]). Doing so would provide alternative means of delivering drugs, such as chemotherapy drugs, which were previously only capable of being delivered by intravenous or intramuscular injection as taught by Imran ([0005]), and this would avoid potential drawbacks such as requirements for using sterile technique and associated risks of maintaining an IV line as further taught by Imran ([0005]). One of ordinary skill in the art would recognize the inclusion of chemotherapeutic agents as taught by Imran ([0027]) would have the natural benefit of broadening the range of therapies that can be administered.
Regarding claim 10, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini does not teach wherein the host structure comprises at least one material dispensing system equipped with at least one storage compartment configured for at least one of storing and dispensing payloads, the payloads comprising at least one of medication, liquids, powders, chemically reactive agents and radiation emitting sources.
Imran teaches a device (10) for delivery of medication (100) in the intestinal tract ([0061]). Imran teaches the device (10) having multiple storage compartments including a lumen (44), an interior (24), and an enclosed reservoir (27) ([0062]). Imran further teaches a delivery system comprising delivery member (50) and actuating mechanism (60) designed to dispense medication (100) including both solids and liquids (Fig. 2, [0061-0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Imran to include a drug delivery system and corresponding storage compartment(s) for the medication as taught by Imran ([0061-0062]). The modification of Quirini to include a drug delivery system and corresponding storage compartment would provide alternative means of delivering drugs which were previously only capable of being delivered by intravenous or intramuscular injection as taught by Imran ([0005]), and this would avoid potential drawbacks such as requirements for using sterile technique and associated risks of maintaining an IV line as further taught by Imran ([0005]). One of ordinary skill in the art would recognize a capsule configured to delivery drugs would need a corresponding storage compartment to store said drugs as taught by Imran ([0062]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) and Kim (US20100152534). Quirini is cited in the IDS.
Regarding claim 11, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising: a host structure (11) defining an interior area (Fig. 1 & 2, [0027]); at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]); at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini does not teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen; and an interactive group of at least two of the medical devices, wherein the interactive group of the at least two medical devices are in communication with at least one of an external computer-based control system and each other and are configured to cooperate with each another to perform at least one predetermined mission. Specifically, Quirini teaches the control or movement of the device is teleoperated ([0029], [0037]), not self-maneuverable.
Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2, lines 14-16, Claim 1).
Kim teaches a first implantable medical device (IMD) (100),  a second IMD (200), and an external control device (300) ([0022], [0033]). Kim teaches both IMDs include a wireless communicator (103, 204) which connects to a wireless network and transmits/receives data to/from the control device (300) ([0023], [0026-0027], [0031]). Kim further teaches the two or more IMD devices form a network together with the control device (300) to perform diagnosis and treatment while cooperating with each other (Fig. 3, [0045], [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use. It would have been obvious to one of ordinary skill in the art to further modify the invention of Quirini with the teachings of Kim to include two or more medical devices wirelessly connected to an external control unit to cooperate with each other to perform a task. Having multiple implantable medical devices (IMD) cooperating with each other would improve accuracy and safety in diagnosis as taught by Kim ([0051]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) and Desai (US20070015989). Quirini is cited in the IDS.
Regarding claim 12, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising: a host structure (11) defining an interior area (Fig. 1 & 2, [0027]); at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]); at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini does not teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen; and a method for using the medical device, the method being directed to at least one of administering medications, administering therapy, deploying medical devices, imaging and surgery. Specifically, Quirini teaches the control of the device is teleoperated ([0029], [0037]), not self-maneuverable.
Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2, lines 14-16, Claim 1).
Desai teaches a method for imaging and surgery using images captured from a sensor capable of travelling within a body (Fig. 6, [0037], Claims 12 & 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use. It would have been obvious to one of ordinary skill in the art to have modified the invention of Quirini with the teachings of Desai to use the device to carry out its function of imaging a patient for treatment purposes. Allowing the device to carry out its function of imaging would aid in surgery of a patient as taught by Desai (Claims 12 & 13), thus improving the health of a patient.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) and Mintchev (US20060178557). Quirini is cited in the IDS.
Regarding claim 13, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising: a host structure (11) defining an interior area (Fig. 1 & 2, [0027]); at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]); at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini does not teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen; and a method for using the medical device, the method being directed to at least one of use in a gastro/intestinal tract, use in urology applications, use in a lung, use in a bladder, use in a nasal system, use in a reproductive system, use in performing Transurethral Resection of Bladder Tumors (TURBT), use in Transurethral Resection of the Prostate (TURP), use in trans rectal prostate ultrasound, biopsy, and radiation treatment. Specifically, Quirini teaches the control of the device is teleoperated ([0029], [0037]), not self-maneuverable.
Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2, lines 14-16, Claim 1).
Mintchev teaches a method of using a capsule endoscope to image the gastrointestinal tract of a patient ([0018-0019], Claim 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use. It would have been obvious to one of ordinary skill in the art to have modified the invention of Quirini with the teachings of Mintchev to use the device to carry out its function in the GI tract. Doing so would allow for diagnosis of diseases or abnormalities found in the GI tract, thus providing diagnostic care for a patient.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169), Kleen (US7343036), and Desai (US20070015989). Quirini is cited in the IDS.
Regarding claim 14, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising: a host structure (11) defining an interior area (Fig. 1 & 2, [0027]); at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]); at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini does not teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen; and a method for using the medical device, the method being directed to use in procedural environments, operatory and surgical procedures, ambulatory and out-patient procedures and unobtrusive normal routine living. Specifically, Quirini teaches the control of the device is teleoperated ([0029], [0037]), not self-maneuverable.
Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2, lines 14-16, Claim 1).
Kleen teaches a method comprising a patient swallowing a capsule equipped with a video camera, supplying endoscopic images from the small intestines, and permitting for painless non-invasive diagnostics (Column 1, lines 22-34). Kleen teaches the examination can be carried out on an outpatient basis, patient can be ambulatory, and the examination procedure is unobtrusive to daily activity (Column 1, lines 38-46).
Desai teaches a method comprising surgically removing tissue imaged by a sensor (Fig. 6, [0037], Claims 12 & 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use. It would have been obvious to one of ordinary skill in the art to have modified the invention of Quirini with the teachings of Kleen and Desai to use the device to carry out its function in surgical procedures and ambulatory and out-patient procedures. Using the device for image guidance during a surgery and enabling usage of the device in an ambulatory setting outside a hospital would improve a patient’s health (through surgery) and convenience through the fact the patient isn’t required to stay the night at a hospital. One of ordinary skill in the art would recognize examination, as taught by Kleen (Column 1, lines 38-46), may continue on as an outpatient procedure after an initial surgical removal of tissue, as taught by Desai, to monitor the patient post-surgery. One of ordinary skill in the art would also recognize endoscopy procedures such as described by Desai typically send patients home to rest and are not kept overnight at a hospital.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793